Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to submission of Applicant’s reply on 2/26/2021. 
Claims 1, 3-8, 10 and 12-17 are amended; claims 2 and 11 are cancelled.
Claims 1, 3-10 and 12-18 are presented for examination.

Claim Objections
Claims 3-5, 8, 12-14 and 17 are objected to because of the following informalities:  
Claim 3 Ln. 11-12 recites, in part, “by the fourth server computer, configuring the third machine learning system using the one or more second configuration files;” whereas Ln. 2-4 recites “sending, from the first server computer to a fourth server computer, … one or more third configuration files…”. Corresponding claim 12 recites, in part, “configuring the third machine learning system using the one or more third configuration files”.   
Claim 3 Ln. 7 recites, in part, “second machine learning parameters”. Corresponding claim 12 Ln. 10 recites, in part, “second machine learning parameters”. Examiner suggests changing from “second” to “third” because the second configuration files are interpreted as having parameters which would be referred to as second ML parameters. 
Claim 4 Ln. 2-3 recites, in part, “further comprising: receiving, at the first server computer, a second input dataset and a request to run a machine learning system with the second input dataset;”. Corresponding claim 13 recites, in part, “receiving … a third input dataset and a request to run a machine learning system with the third input dataset”. Claim 4 Ln. 8-9 recites, in part, “a third machine learning system”; claim 3 has “a third machine learning 
Claim 5 Ln. 7 recites, in part, “second machine learning parameters”; claim 5 Ln. 15 recites, in part, “input into the second machine learning”. Examiner suggests changing from “second” to “third”. 
Dependent claim 8 Ln. 2-3 recites “receiving, at the first server computer, a third input dataset and a request to run a machine learning system with the second input dataset”.  Corresponding claim 17 recites, in part, “receiving a third input dataset and a request to run a machine learning system with the third input dataset”. Examiner suggests changing claim 8 Ln. 3 from “the second input dataset” to “the third input dataset”. 
Claim 8 Ln. 9-10 recites “of the second dataset, the second machine learning training dataset, and the one or more second configuration files”. Examiner suggests changing from “second” to “third”. 
Claim 8 Ln. 11-12 recites, in part, “using the fourth server computer, processing the first subset of the second dataset with a second machine learning system”. Examiner suggests changing from “second dataset” to “third dataset” and “second machine learning system” to “third machine learning system” as in corresponding claim 17.
Claim 17 Ln. 36 recites “second configuration files”; examiner suggests changing from “second” to “third”. Ln. 40-41 recites, in part, “computing a fourth output dataset; sending the fourth output dataset”. Corresponding claim 8 Ln. 28-29 recites “computing a third output dataset; sending the third output dataset”.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see Pg. 18, Section I, Sub-Section A. Abstract Objections, filed 2/26/2021, with respect to abstract have been fully considered and are persuasive.  The objection to the abstract of 11/30/2020 has been withdrawn. 
Applicant’s arguments, see Pg. 18, Section I, Sub-Section B. Drawing Objections, filed 2/26/2021, with respect to drawings FIG. 9 have been fully considered and are persuasive.  The objection to drawing FIG. 9 of 11/30/2020 has been withdrawn. 
Applicant’s arguments, see Pg. 18, Section I, Sub-Section C. Specification Objections, filed 2/26/2021, with respect to specification paragraphs [0044] and [0134] have been fully considered and are persuasive.  The objections to specification paragraphs [0044] and [0134] of 11/30/2020 have been withdrawn. 
The objections to claims 1-2, 4, 8, 10-11, 13 and 17 of 11/30/2020 have been withdrawn after review of Applicant’s respective claim amendments.
Applicant’s arguments with respect to claims 1, 3-10, and 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 7, 9-10, 12-13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mann et al. (US 8473431 B1, hereinafter Mann) in view of Lin et al. (US 8370280 B1, hereinafter Lin).

    PNG
    media_image1.png
    534
    734
    media_image1.png
    Greyscale

Regarding claim 1,
Mann discloses a method comprising: 
storing, at a first server computer, one or more machine learning training datasets, each of the datasets comprising input data and verified output data (Mann fig. 1 element 110 and fig. 2 element 214 & Pg. 8, Col. 1, Ln. 26-29 (10 and 14) recites, in part, “Typically, a predictive model is trained with training data that includes input data and output data...” Training data that includes input and output data (i.e. training data set with input data and output data). Mann Pg. 9, Col. 4, Ln. 20-24 recites “The system 100 described here allows training data 106a to be uploaded from the client computing system 104a to the predictive modeling server system 109 over the network 102. The server system front end 110 can receive, store and manage large volumes of data using the data center 112.” Server system front end, 110 (i.e. first server computer). Mann Pg. 10, Col. 5, Ln. 4-14 recites, in part, “… it should be understood that the predictive modeling server system 206, which can be implemented using multiple computers that can be located in one or more physical locations, can serve multiple client computing systems... the predictive modeling server system includes an interface 208… the training data store 214,…” Training data store, 214 (i.e. storing training data)); 
receiving, at the first server computer, a particular input dataset and a request to run a machine learning system with the particular input dataset (Mann fig. 1 elements 106 and 108 & Pg. 9, Col. 4, Ln. 2-7 recites, in part, “The server system front end 110 is in communication with, or is included within, one or more data centers, represented by the data center 112. A data center 112 generally is a large numbers of computers, housed in one or more buildings, that are typically capable of managing large volumes of data.” Mann Pg. 9, Col. 4, Ln. 38-41 recites “The selected trained model executing in the data center 112 receives the prediction request, input data and request for a predictive output, and generates the predictive output 114.” Examiner in view of fig. 1 interprets: the data center 112 receiving the prediction request to execute a model (i.e. request to run a machine learning system) and input data (i.e. input dataset) to mean the server system front end having received also.); 
sending, from the first server computer to a second server computer separate from the first server computer, the particular input dataset, a particular machine learning training dataset of the one or more machine learning training datasets (Mann fig. 1 elements 110 and 112 & Pg. 9, Col. 4, Ln. 20-41 recites, in part, “The system 100 described here allows training data 106a to be uploaded from the client computing system 104a to the predictive modeling server system 109 over the network 102. The server system front end 110 can receive, store and manage large volumes of data using the data center 112… The selected trained model executing in the data center 112 receives the prediction request, input data and request for a predictive output, and generates the predictive output 114.” Examiner in view of fig. 1 interprets the data center 112 receiving the input data as the server system front end having sent the input dataset; and uploaded training data, 106a, managed using the data center, 112, as sending machine learning training datasets. Additionally, Mann Pg. 9, Col. 4, Ln. 44-49 recites, in part, “Advantageously, when handling large volumes of training data and/or input data, the processes can be scaled across multiple computers at the data center 112. The predictive modeling server system 109 can automatically provision and allocate the required resources, using one or more computers as required.” Examiner interprets one of the computers in the data center as a second server computer.); 
using the second server computer, processing the particular input dataset with a particular machine learning system comprising (Mann fig. 1 & Pg. 9, Col. 4, Ln. 38-41 recites “The selected trained model executing in the data center 112 receives the prediction request, input data and request for a predictive output, and generates the predictive output 114.” Examiner interprets the model execution in the data center with a selected model using one of the multiple computers as processing input dataset with a machine learning (ML) system.): 
by the second server computer, training the particular machine learning system using the particular machine learning training dataset (Mann Pg. 9, Col. 4, Ln. 24-43 recites, in part, “One or more computers in the data center 112 can run software that uses the training data to estimate the effectiveness of multiple types of predictive models and make a selection of a trained predictive model to be used for data received from the particular client computing system 104a. The selected model can be trained and the trained model made available...” Examiner interprets using training data to train model as training the ML system with training dataset.); 
by the second server computer, using the particular input dataset as input into the particular machine learning system, computing a particular output dataset (Mann fig. 1 elements 110 and 112 & Pg. 9, Col. 4 recites, in part, “The selected trained model executing in the data center 112 receives the prediction request, input data and request for a predictive output, and generates the predictive output 114.” Generating the predictive output, 114 (i.e. computing an output dataset)); 
by the second server computer, sending the particular output dataset to the first server computer (Mann fig. 1 element 110 and 112 & Pg. 9, Col. 4 recites, in part, “The predictive output 114 can be provided to the client computing system 104a, for example, over the network 102.” Examiner in view of fig. 1 interprets the output provided to the client over the network as having been sent through the server system front end (i.e. sending to the first server computer)); 
receiving, at the first server computer, a second input dataset and a request to run a machine learning system with the second input dataset (Mann fig. 1 elements 110 and 112 & Pg. 11, Col. 8, Ln. 49-51 recites “The predictive modeling server system 206 receives the input data and prediction request from the client computing system 202 (Step 414).” Examiner in view of fig. 1 interprets the predictive modeling server system with the server system front end (i.e. 1st server computer) receiving prediction requests (i.e. request to run ML system) and input data (i.e. input dataset).); 
while the second server computer is processing the particular input dataset, sending, from the first server computer to a third server computer separate from the first server computer and the second server computer, the second input dataset, a second machine learning training dataset of the one or more machine learning training datasets, and one or more second configuration files for building a machine learning system (Mann fig. 1 elements 110 and 112 & Pg. 9, Col. 4, Ln. 44-49 recites “Advantageously, when handling large volumes of training data and/or input data, the processes can be scaled across multiple computers at the data center 112. The predictive modeling server system 109 can automatically provision and allocate the required resources, using one or more computers as required.” Mann Pg. 9, Col. 4, Ln. 60-65 recites “The data center 112 is capable of handling large volumes of data, e.g., on the scale of terabytes or larger, and as such can serve multiple client computing systems. For illustrative purposes, three client computing systems 104a-c are shown, however, scores of client computing systems can be served by such a predictive modeling server system 109.” Serving multiple clients and scaled across multiple computers at data centers (i.e. parallel processing), provisioning and allocating resources (i.e. sending/distributing datasets and files)); 
using the third server computer, while the second server computer is processing the particular input dataset, processing the second input dataset with a second machine learning system comprising (Mann fig. 1 & Pg. 9, Col. 4, Ln. 24-29 recites “One or more computers in the data center 112 can run software that uses the training data to estimate the effectiveness of multiple types of predictive models and make a selection of a trained predictive model to be used for data received from the particular client computing system 104a.” One of the many computers in the data center (i.e. using server computer) running one of many multiple types of predictive models (i.e. machine learning system) using data.): 5Docket No. 088813.0133 
by the third server computer, training the second machine learning system using the second machine learning training dataset (Mann Pg. 9, Col. 4 recites, in part, “One or more computers in the data center 112 can run software that uses the training data to estimate the effectiveness of multiple types of predictive models and make a selection of a trained predictive model to be used for data received from the particular client computing system 104a. The selected model can be trained and the trained model made available...” Using the training data on models with one of the many computers in the data center is interpreted as training the ML system using training datasets by a server computer.); 
by the third server computer, using the second input dataset as input into the second machine learning system, computing a second output dataset (Mann fig. 1 elements 110 and 112 & Pg. 9, Col. 4 recites, in part, “The selected trained model executing in the data center 112 receives the prediction request, input data and request for a predictive output, and generates the predictive output 114.” Generating the predictive output, 114 (i.e. computing an output dataset)); and 
by the third server computer, sending the second output dataset to the first server computer (Mann fig. 1 element 110 and 112 & Pg. 9, Col. 4 recites, in part, “The predictive output 114 can be provided to the client computing system 104a, for example, over the network 102.” Examiner in view of fig. 1 interprets the output provided to the client over the network as having been sent through the server system front end (i.e. sending to the first server computer)).
However, Mann does not explicitly disclose one or more particular configuration files for building the machine learning system; by the second server computer, configuring the particular machine learning system using the one or more particular configuration files; by the third server computer, configuring the second machine learning system using the one or more second configuration files. 
Lin teaches one or more particular configuration files for building the machine learning system (Lin fig. 1 element 216 & Pg. 11, Col. 5, Ln. 27-35 recites, in part, “Software that implements the model importer 110 executes on one or more servers in a data warehouse 108, for instance, that houses hundreds or thousands of servers... User data files such as model representations (e.g., model representation 116) that are accessed, modified or created by the model importer 110 can be stored in repositories that are accessible to the servers.” Lin Pg. 11, Col. 5, Ln. 39-51 recites, in part, “The model importer 110 interprets the model representation 116 and either emits an intermediate representation 112 or a model implementation 114... if the model representation 116 is a PMML document, an XML parser can be used to translate the document into the intermediate representation 112. The intermediate representation 112 is an internal representation of the model representation 116 from which a model implementation 114 can be generated or selected (if the implementation has already been generated). In some implementations, the intermediate representation 112 is a data structure that encodes the information of the model representation 116 to enable for rapid generation or selection of a model implementation 114.” Model representation, 116, which can be PMML documents (i.e. configuration files). Examiner interprets the use of model representations for intermediate representation or model implementation for model generation as for building machine learning systems.)
by the second server computer, configuring the particular machine learning system using the one or more particular configuration files (Lin fig. 1 & Pg. 11, Col. 5, Ln. 52-56 recites “A model implementation 114 can be generated or selected directly from the model representation 116 or from the intermediate representation 112. The model implementation 114 is one or more computer programs that execute on one or more servers.” Examiner interprets model implementation generated from the model representation, 116, as configuring the ML system using the configuration file; and the execution performed on one or more servers in a data warehouse, 108, with hundreds of servers as by some second server computer);
by the third server computer, configuring the second machine learning system using the one or more second configuration files (Lin fig. 2 element 208 & Pg. 11, Col. 5, Ln. 52-56 recites “A model implementation 114 can be generated or selected directly from the model representation 116 or from the intermediate representation 112. The model implementation 114 is one or more computer programs that execute on one or more servers.” Examiner in view of fig. 2 element 208 interprets model implementations generated from many model representations, 116, (e.g. received from many users and accessible by the servers) as configuring the second ML system using the second configuration file; and the execution performed on one or more servers in a data warehouse, 108, with hundreds of servers as by some third server computer); 
Mann and Lin are both directed to machine learning. In view of the teachings of Lin, it would have been obvious to one of ordinary skill in the art to apply the teachings of Lin to Mann before the effective filing date of the claimed invention in order to conserve computational resources and achieve more accurate predictions by combining models thereby improving the Mann reference (cf. Lin Pg. 9, Col. 2, Ln. 20-25, in part, recites “Predictive model combination techniques can be further enhanced by selecting a subset of predictive models for combination that are expected to perform well under identified conditions. Further, by selectively reducing the number of predictive models to be combined, computational resources can be conserved.” Additionally, Lin Pg. 9, Col. 2, Ln. 57-60 recites, in part, “In some cases, output from a number of distinct predictive models can be combined to achieve predictions that can be more accurate to predictions provided by individual models.”).

	
Regarding claim 3,
The Mann/Lin Combination teaches the method of claim 1, further comprising: 
sending, from the first server computer to a fourth server computer separate from the first server computer, the particular input dataset, the particular machine learning training dataset, and one or more third configuration files for building a machine learning system (Mann fig. 1 elements 110 and 112 & Pg. 9, Col. 4 recites, in part, “The server system front end 110 can receive, store and manage large volumes of data using the data center 112… The selected trained model executing in the data center 112 receives the prediction request, input data and request for a predictive output, and generates the predictive output 114.” Examiner in view of fig. 1 interprets the data center 112 with a large number of computers (i.e. Nth server computer) receiving the input data as the server system front end having sent the input dataset; and uploaded training data, 106a, managed using the data center, 112, as sending machine learning training datasets. Additionally, Lin fig. 2 & Pg. 11, Col. 6, Ln. 16-29 recites, in part, “The servers can communicate with each other and with storage systems (e.g., model representation storage system 214 and model graph storage system 216) at various times using one or more computer networks or other communication means. For example, the servers in the data center 108 can be coupled to an intranet. A computer program can execute on a single server or, alternatively, the program can be organized into components that execute on multiple servers. There can be more than one instance or copy of a given computer program executing on the collection of servers at any given time. Multiple copies of a computer program that implements a model implementation or a model executor, for instance, can be executing at the same time on one or more servers.” Examiner interprets servers communicating with each other and with the model representation storage system, 214, as sending from server to another server configuration files (e.g. third configuration file).); 
the one or more particular configuration files comprising one or more particular machine learning parameters and the one or more third configuration files comprising one or more second machine learning parameters that are different from the one or more particular machine learning parameters (Lin fig. 2 elements 208 and 214 & Pg. 10, Col. 4, Ln. 54-67 recites, in part, “A predictive model can be expressed as a model representation to enable models to be exchanged between systems… A PMML document can represent more than one model… a PMML document can contain some or all of the information described in TABLE 2.” Examiner interprets the model representations which can be PMML documents (i.e. configuration files) with information as described in Table 2 such as data, model, targets and output (i.e. one or more ML parameters) that can represent more than one model as configuration files with different machine learning parameters.); 
using the fourth server computer, processing the particular input dataset with a third machine learning system comprising (Mann fig. 1 & Pg. 9, Col. 4 recites “The selected trained model executing in the data center 112 receives the prediction request, input data and request for a predictive output, and generates the predictive output 114.” Examiner interprets the model execution in the data center with a selected model using one of the multiple computers as processing input dataset with a machine learning system.): 
by the fourth server computer, configuring the third machine learning system using the one or more second configuration files (Lin Pg. 11, Col. 5 recites, in part, “The model importer 110 interprets the model representation 116 and either emits an intermediate representation 112 or a model implementation 114… if the model representation 116 is a PMML document, an XML parser can be used to translate the document into the intermediate representation 112. The intermediate representation 112 is an internal representation of the model representation 116 from which a model implementation 114 can be generated or selected (if the implementation has already been generated). In some implementations, the intermediate representation 112 is a data structure that encodes the information of the model representation 116 to enable for rapid generation or selection of a model implementation 114.” Additionally, Lin Pg. 11, Col. 5 recites “A model implementation 114 can be generated or selected directly from the model representation 116 or from the intermediate representation 112. The model implementation 114 is one or more computer programs that execute on one or more servers.”  Examiner interprets the model representation, 116, interpreted to emit an intermediate representation, 112, or model implementation, 114, where the model implementation is 1 or more computer programs executed on 1 or more servers as configuring the ML system using the configuration files.); 
training the third machine learning system using the particular machine learning training dataset (Mann Pg. 9, Col. 4 recites, in part, “One or more computers in the data center 112 can run software that uses the training data to estimate the effectiveness of multiple types of predictive models and make a selection of a trained predictive model to be used for data received from the particular client computing system 104a. The selected model can be trained and the trained model made available...” Examiner interprets using the training data with predictive models (i.e. ML system) as training the ML system using ML training dataset.); 
using the particular input dataset as input into the third machine learning system, computing a third output dataset (Mann fig. 1 elements 110 and 112 & Pg. 9, Col. 4 recites, in part, “The selected trained model executing in the data center 112 receives the prediction request, input data and request for a predictive output, and generates the predictive output 114.” Generating the predictive output, 114 (i.e. computing an output dataset); received input data (i.e. input dataset as input)); 
sending the third output dataset to the first server computer (Mann fig. 1 element 110 and 112 & Pg. 9, Col. 4 recites, in part, “The predictive output 114 can be provided to the client computing system 104a, for example, over the network 102.” Examiner in view of fig. 1 interprets the output provided to the client over the network as having been sent through the server system front end (i.e. sending to the first server computer)); 
determining, at the first server computer, that the third output dataset is more accurate than the particular output dataset (Mann Pg. 11, Col. 8, Ln. 9-15 recites, in part, “… each trained model is assigned a score that represents the effectiveness of the trained model… In the example implementation described, the criterion is the accuracy of the trained model and is estimated using a cross-validation score. Based on the scores, a trained predictive model is selected (Step 408)” Examiner interprets assigning effectiveness of each trained model which uses data by accuracy as determining that outputs from one model is more accurate than outputs from another model.); 6Docket No. 088813.0133 
in response to determining, storing data identifying the one or more second machine learning parameters as default parameters for the particular machine learning system (Mann Pg. 10, Col. 6, Ln. 53-56 recites, in part, “A training function is applied to the training data to generate a set of parameters. These parameters form the trained predictive model. Mann Pg. 10, Col. 6, Ln. 64-67 recites “For a given training function, multiple different hyper-parameter configurations can be applied to the training function, again generating multiple different trained predictive models.” Mann Pg. 11, Col. 8, Ln. 28-34 recites “A trained model (i.e., "fully trained" model) is thereby generated for use in generating predictive output, e.g., trained model 218. The trained model 218 can be stored by the predictive modeling server system 206. That is, the trained model 218 can reside and execute in a data center that is remote from the client computing system 202.” Examiner interprets storing the trained model which has parameters that form the model after training for use as storing default parameters.).
Please see motivation for claim 1 above.

Regarding claim 4,
The Mann/Lin Combination teaches the method of claim 3, further comprising: 
receiving, at the first server computer, a second input dataset and a request to run a machine learning system with the second input dataset (Mann fig. 1 elements 110 and 112 & Pg. 11, Col. 8, Ln. 49-51 recites “The predictive modeling server system 206 receives the input data and prediction request from the client computing system 202 (Step 414).”); 
sending, from the first server computer to a fourth server computer, the second input dataset, the particular machine learning training dataset, and one or more third configuration files for building the machine learning system, the one or more third configuration files comprising the one or more second machine learning parameters (Mann fig. 1 elements 110 and 112 & Pg. 9, Col. 4 recites, in part, “The server system front end 110 can receive, store and manage large volumes of data using the data center 112… The selected trained model executing in the data center 112 receives the prediction request, input data and request for a predictive output, and generates the predictive output 114.” Examiner in view of fig. 1 interprets the data center 112 with a large number of computers (i.e. Nth server computer) receiving the input data as the server system front end having sent the input dataset; and uploaded training data, 106a, managed using the data center, 112, as sending machine learning training datasets. Additionally, Lin fig. 2 & Pg. 11, Col. 6, Ln. 16-29 recites, in part, “The servers can communicate with each other and with storage systems (e.g., model representation storage system 214…) at various times using one or more computer networks or other communication means... A computer program can execute on a single server or, alternatively, the program can be organized into components that execute on multiple servers. There can be more than one instance or copy of a given computer program executing on the collection of servers at any given time...”); 
using the fourth server computer, processing the second input dataset with a third machine learning system by (Mann fig. 1 elements 110 and 112 & Pg. 9, Col. 4 recites, in part, “The selected trained model executing in the data center 112 receives the prediction request, input data and request for a predictive output, and generates the predictive output 114.”): 
configuring the third machine learning system using the one or more third configuration files (Lin Pg. 11, Col. 5 recites, in part, “The model importer 110 interprets the model representation 116 and either emits an intermediate representation 112 or a model implementation 114… if the model representation 116 is a PMML document, an XML parser can be used to translate the document into the intermediate representation 112... that encodes the information of the model representation 116 to enable for rapid generation or selection of a model implementation 114. (25) A model implementation 114 can be generated or selected directly from the model representation 116 or from the intermediate representation 112. The model implementation 114 is one or more computer programs that execute on one or more servers.”); 
training the third machine learning system using the particular machine learning training dataset (Mann Pg. 9, Col. 4 recites, in part, “One or more computers in the data center 112 can run software that uses the training data to estimate the effectiveness of multiple types of predictive models and make a selection of a trained predictive model to be used for data received from the particular client computing system 104a. The selected model can be trained and the trained model made available...” Examiner interprets using the training data with predictive models (i.e. ML system) as training the ML system using ML training dataset.); 
using the second input dataset as input into the third machine learning system, computing a third output dataset (Mann fig. 1 elements 110 and 112 & Pg. 9, Col. 4 recites, in part, “The selected trained model executing in the data center 112 receives the prediction request, input data and request for a predictive output, and generates the predictive output 114.” Generating the predictive output, 114 (i.e. computing an output dataset); received input data (i.e. input dataset as input)); 
sending the third output dataset to the first server computer (Mann fig. 1 element 110 and 112 & Pg. 9, Col. 4 recites, in part, “The predictive output 114 can be provided to the client computing system 104a, for example, over the network 102.” Examiner in view of fig. 1 interprets the output provided to the client over the network as having been sent through the server system front end (i.e. sending to the first server computer)).
	Please see motivation claim 1 above.

Regarding claim 7,
The Mann/Lin Combination teaches the method of claim 1, further comprising: 
determining, at the first server computer, a size of the particular machine learning system (Lin Pg. 11, Col. 6, Ln. 38-57 recites “The servers execute computer programs that implement model implementations 208, an implementation selector 210, and model executors 212. The model executors 212 can use the implementation selector 210 to select model implementations 208 to execute based on various factors. A given predictive model (e.g., a support vector machine) can have a number of different possible predictive model implementations. In some implementations, predetermined predictive model implementations can be provided. For example, there can be small, medium and/or large implementations. A small predictive model implementation uses the resources of a single server, a medium predictive model implementation has a parallelized implementation (e.g., a map-reduce predictive model implementation) that uses the resources of N servers, and a large implementation has a parallelized implementation that uses the resources of P servers, where P>N. In some examples, P and N can be varied dynamically based on the available resources of the system 200 (e.g., the number of a servers that are available to execute a portion of the model implementation) and other factors.” Determining model implementation based on factors such as resource constraints and usage (i.e. size)); 
determining, at the first server computer, one or more capabilities of the second server computer and one or more capabilities of a third server computer (Lin Pg. 12, Col. 7, Ln. 42-48 recites, in part, “In some implementations, the user's remaining account balance determines which model implementations (e.g., small, medium and large) are selected based an estimate of what the user will be charged for the usage. That is, the largest model implementation possible is selected that is not estimated to result in a negative account balance based on system 200 usage.” Examiner interprets determining model implementations based on estimates as determining based on capabilities.); 
based, at least in part, on the size of the particular machine learning system, determining that the second server computer is capable of running the particular machine learning system and that the third server computer is not capable of running the particular machine learning system (Lin Pg. 12, Col. 7, Ln. 39-42 recites, in part, “In the former case, the user can pay for a level or grade of service which determines the size of model implementations that are available to them. In the latter case, the user is charged for the system 200 resources they consume so that if the user (or the system 200) selects larger model implementations, the user will be charged accordingly.” Examiner interprets determining which models to implement based on service, resources and usage as determining capabilities based on size.); 
in response to determining that the second server computer is capable of running the particular machine learning system and that the third server computer is not capable of running the particular machine learning system, selecting the second server computer for running the particular machine learning system (Lin Pg. 12, Col. 7, Ln. 46-48 recites, in part, “That is, the largest model implementation possible is selected that is not estimated to result in a negative account balance based on system 200 usage.” Examiner interprets selecting the model implementation based on usage capabilities as selecting the server(s) to implement the model.).
	Please see motivation claim 1 above.

Regarding claim 9,
The Mann/Lin Combination teaches the method of claim 1, further comprising, in response to sending the particular output dataset to the first server computer, storing the particular machine learning system on a separate server computer (Mann fig. 1-3 and Pg. 10, Col. 5, Ln. 17-33 recites, in part, “The client computing system 202 uploads training data to the predictive modeling server system 206 over the network 204 (Step 302). In response, the client computing system 202 receives access to a trained predictive model, for example, trained model 218 (Step 304). In the implementations shown, the trained model 218 is not itself provided. The trained model 218 resides and executes at a location remote from the client computing system 202. For example, referring back to FIG. 1, the trained model 218 can reside and execute in the data center 112, thereby not using the resources of the client computing system 202. Once the client computing system 202 has access to the trained model 218, the client computing system can send input data and a prediction request to the trained model (Step 306). In response, the client computing system receives a predictive output generated by the trained model from the input data (Step 308).” Examiner in view of fig. 1 and 2 interprets the model residing in the data center which interacts with and is separate from the server system front end as storing the machine learning system on a separate server computer.).
Please see motivation for claim 1 above.

Regarding Claims 10, 12-13, 16 and 18,
Claims 10, 12-13, 16 and 18 are directed to systems configured to perform methods substantially identical to those recited in claims 1, 3-4, 7 and 9, respectively. Therefore, the rejections to claims 1, 3-4, 7 and 9 apply equally here.
In addition, Mann discloses the additional limitations of computer system (Mann fig. 1 element 100 & Pg. 9, Col. 3, Ln. 60-63 recites “FIG. 1 is a schematic representation of a system that provides a predictive analytic platform. The system 100 includes multiple client computing systems 104a-c that can communicate with a predictive modeling server system 109.”); 
first server computer comprising one or more first processors (Mann fig. 1 element 110 & Pg. 9, Col. 4, Ln. 2-4 recites “The server system front end 110 is in communication with, or is included within, one or more data centers, represented by the data center 112.” Server system front end, 110 (i.e. first server computer). Additionally, Mann Pg. 13, Col. 12, Ln. 35-42 recites “These various implementations may include implementation in one or more computer programs that are executable and/or interpretable on a programmable system including at least one programmable processor, which may be special or general purpose, coupled to receive data and instructions from, and to transmit data and instructions to, a storage system, at least one input device, and at least one output device.”); 
first memory storing instructions (Mann Pg. 12, Col. 9, Ln. 58-66 recites, in part, “Components of the … predictive modeling system 206… can be realized by instructions that upon execution cause one or more computers to carry out the operations described above. Such instructions can comprise, for example, interpreted instructions, … stored in a computer readable medium.” Additionally, Mann Pg. 13, Col. 12, Ln. 43-57 recites, in part, “… "computer-readable medium" refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor, including a machine-readable medium that receives machine instructions as a machine-readable signal.”); 
second server computer comprising one or more second processors (Mann fig. 1 element 112 & Pg. 9, Col. 4, Ln. 4-7 recites “A data center 112 generally is a large numbers of computers…” Data center, 112 (i.e. n server computer where n is a some whole number) Additionally, Mann Pg. 13, Col. 12, Ln. 35-42 recites “These various implementations may include … at least one programmable processor”); 
second memory storing instructions (Mann Pg. 12, Col. 9, Ln. 58-66 recites, in part, “… predictive modeling system 206… can be realized by instructions that upon execution cause one or more computers to carry out the operations described above. Such instructions can comprise, for example, interpreted instructions … stored in a computer readable medium.” Additionally, Mann Pg. 13, Col. 12, Ln. 43-57 recites, in part, “… "computer-readable medium" refers to any computer program product, apparatus and/or device (e.g., … memory…) used to provide machine instructions and/or data to a programmable processor…”); 
third server computer comprising one or more third processors (Mann fig. 1 element 112 & Pg. 12, Col. 9-10, Ln. 58-67 and 1-4 recites, in part, “The components of … the predictive modeling system 206 can be implemented in multiple computers distributed over a network, such as a server farm, in one or more locations...” Additionally, Mann Pg. 13, Col. 12, Ln. 43-57 recites “These computer programs (also known as programs, software, software applications or code) include machine instructions for a programmable processor... "machine-readable medium" "computer-readable medium" refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor, including a machine-readable medium that receives machine instructions as a machine-readable signal.”); 
third memory storing instructions (Mann Pg. 12, Col. 9, Ln. 58-66 recites, in part, “… predictive modeling system 206… can be realized by instructions that upon execution cause one or more computers to carry out the operations described above. Such instructions can comprise, for example, interpreted instructions … stored in a computer readable medium.” Additionally, Mann Pg. 13, Col. 12, Ln. 43-57 recites, in part, “… "computer-readable medium" refers to any computer program product, apparatus and/or device (e.g., … memory…) used to provide machine instructions and/or data to a programmable processor…”).  



Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Lin and further in view of Lin et al. (US 9239986 B2, hereinafter Lin '986).


Regarding claim 5,
The Mann/Lin Combination teaches the method of claim 1, further comprising: 
sending, from the first server computer to a fourth server computer separate from the first server computer, the particular input dataset, the particular machine learning training dataset, and one or more third configuration files for building a machine learning system (Mann fig. 1 elements 110 and 112 & Pg. 9, Col. 4 recites, in part, “The server system front end 110 can receive, store and manage large volumes of data using the data center 112… The selected trained model executing in the data center 112 receives the prediction request, input data and request for a predictive output, and generates the predictive output 114.” Examiner in view of fig. 1 interprets the data center 112 with a large number of computers (i.e. Nth server computer) receiving the input data as the server system front end having sent the input dataset; and uploaded training data, 106a, managed using the data center, 112, as sending machine learning training datasets. Additionally, Lin fig. 2 & Pg. 11, Col. 6, Ln. 16-29  recites, in part, “The servers can communicate with each other and with storage systems (e.g., model representation storage system 214 and model graph storage system 216) at various times using one or more computer networks or other communication means. For example, the servers in the data center 108 can be coupled to an intranet. A computer program can execute on a single server or, alternatively, the program can be organized into components that execute on multiple servers. There can be more than one instance or copy of a given computer program executing on the collection of servers at any given time. Multiple copies of a computer program that implements a model implementation or a model executor, for instance, can be executing at the same time on one or more servers.” Examiner interprets servers communicating with each other and with the model representation storage system, 214, as sending from server to another server configuration files (e.g. third configuration file).); 
the one or more particular configuration files comprising one or more particular machine learning parameters, and the one or more third configuration files comprising one or more second machine learning parameters different from the one or more particular machine learning parameters (Mann fig. 1 elements 110 and 112 & Pg. 9, Col. 4  recites, in part, “The server system front end 110 can receive, store and manage large volumes of data using the data center 112… The selected trained model executing in the data center 112 receives the prediction request, input data and request for a predictive output, and generates the predictive output 114.” Examiner in view of fig. 1 interprets the data center 112 with a large number of computers (i.e. Nth server computer) receiving the input data as the server system front end having sent the input dataset; and uploaded training data, 106a, managed using the data center, 112, as sending machine learning training datasets. Additionally, Lin fig. 2 & Pg. 11, Col. 6, Ln. 16-29 recites, in part, “The servers can communicate with each other and with storage systems (e.g., model representation storage system 214…) at various times using one or more computer networks or other communication means... A computer program can execute on a single server or, alternatively, the program can be organized into components that execute on multiple servers. There can be more than one instance or copy of a given computer program executing on the collection of servers at any given time...”); 
using the fourth server computer, processing the particular input dataset with a third machine learning system by (Mann fig. 1 elements 110 and 112 & Pg. 9, Col. 4 recites, in part, “The selected trained model executing in the data center 112 receives the prediction request, input data and request for a predictive output, and generates the predictive output 114.”): 
configuring the third machine learning system using the one or more third configuration files (Lin Pg. 11, Col. 5 recites, in part, “The model importer 110 interprets the model representation 116 and either emits an intermediate representation 112 or a model implementation 114… if the model representation 116 is a PMML document, an XML parser can be used to translate the document into the intermediate representation 112... that encodes the information of the model representation 116 to enable for rapid generation or selection of a model implementation 114. A model implementation 114 can be generated or selected directly from the model representation 116 or from the intermediate representation 112. The model implementation 114 is one or more computer programs that execute on one or more servers.”); 
training the third machine learning system using the particular machine learning training dataset (Mann Pg. 9, Col. 4 recites, in part, “One or more computers in the data center 112 can run software that uses the training data to estimate the effectiveness of multiple types of predictive models and make a selection of a trained predictive model to be used for data received from the particular client computing system 104a. The selected model can be trained and the trained model made available...” Examiner interprets using the training data with predictive models (i.e. ML system) as training the ML system using ML training dataset.); 
using the particular input dataset as input into the second machine learning system, computing a third output dataset (Mann fig. 1 elements 110 and 112 & Pg. 9, Col. 4 recites, in part, “The selected trained model executing in the data center 112 receives the prediction request, input data and request for a predictive output, and generates the predictive output 114.” Generating the predictive output, 114 (i.e. computing an output dataset); received input data (i.e. input dataset as input)); 
sending the third output dataset to the first server computer (Mann fig. 1 element 110 and 112 & Pg. 9, Col. 4 recites, in part, “The predictive output 114 can be provided to the client computing system 104a, for example, over the network 102.” Examiner in view of fig. 1 interprets the output provided to the client over the network as having been sent through the server system front end (i.e. sending to the first server computer)); 
determining, at the first server computer, that the third output dataset is more accurate than the particular output dataset (Mann Pg. 11, Col. 8, Ln. 9-15 recites, in part, “… each trained model is assigned a score that represents the effectiveness of the trained model… In the example implementation described, the criterion is the accuracy of the trained model and is estimated using a cross-validation score. Based on the scores, a trained predictive model is selected (Step 408)” Examiner interprets assigning effectiveness of each trained model which uses data by accuracy as determining that outputs from one model is more accurate than outputs from another model.). 
However, The Mann/Linn Combination does not teach in response to determining, storing the third output dataset and deleting particular output dataset.
Lin ‘986 teaches in response to determining, storing the third output dataset and deleting particular output dataset (Lin ‘986 Pg. 14, Col. 1-2, Ln. 63-2 recites, in part, “A richness score is assigned to each of the data samples included in the new data set and to the retained data samples included in the training data repository. The richness score for a particular data sample indicates how information rich the particular data sample is relative to other retained data samples for determining an accuracy of the trained predictive model.” Lin ‘986 Pg. 26, Col. 25, Ln. 4-8 recites “When there are a number data samples within a cluster, e.g., clusters 906, 920 and 922, there is value in retaining a portion of these data samples, however, retaining all of them is of less value on account of the redundancy between the data samples.” Lin ‘986 Pg. 26, Col. 25, Ln. 25-30 recites “That is, if the data sample had a richness score of x and is removed from the test data (i.e., assigned a richness score of 0), then a determination can be made as to whether removing the data sample will have the effect of increasing the sum of richness scores of those data samples near the data sample will increase by a total value of x.” Examiner interprets retaining data samples with better richness scores for accuracy and removing those with lower richness scores as storing and deleting based on determining.).
Lin ‘986 and The Mann/Lin Combination are both directed to machine learning. In view of the teachings of Lin ‘986, it would have been obvious to one of ordinary skill in the art to apply the teachings of Lin ‘986 to the Mann/Linn Combination before the effective filing date of the claimed invention in order to determine accuracies more reflective of currently received data that changes over time and adjusting models accordingly thereby improving the Mann/Lin Combination by retaining the most information-rich data saving memory space (cf. Lin ‘986 Pg. 15, Col. 4, Ln. 32-44, in part, recites “Accuracy scores can be determined that are reflective of more recently received data samples. As input data to be input into a trained predictive model to generate a predictive output changes over time, the accuracy of the trained predictive model may also change. Determining the accuracy score based on data samples that are representative of current input data can help to select the most accurate trained predictive model at a given time. Memory space can limit the volume of data samples that can be retained. Determining which data samples are the most information-rich can be useful in selecting a set of test data and/or training data to be used and/or retained in memory.”).

Regarding Claim 14,
Claims 14 is directed to systems configured to perform methods substantially identical to those recited in claim 5. Therefore, the rejection to claim 5 applies equally here.
In addition, Mann discloses the additional limitations of computer system (Mann fig. 1 element 100 & Pg. 9, Col. 3, Ln. 60-63 recites “FIG. 1 is a schematic representation of a system that provides a predictive analytic platform. The system 100 includes multiple client computing systems 104a-c that can communicate with a predictive modeling server system 109.”); 
first server computer comprising one or more first processors (Mann fig. 1 element 110 & Pg. 9, Col. 4, Ln. 2-4 recites “The server system front end 110 is in communication with, or is included within, one or more data centers, represented by the data center 112.” Server system front end, 110 (i.e. first server computer). Additionally, Mann Pg. 13, Col. 12, Ln. 35-42  recites “These various implementations may include implementation in one or more computer programs that are executable and/or interpretable on a programmable system including at least one programmable processor, which may be special or general purpose, coupled to receive data and instructions from, and to transmit data and instructions to, a storage system, at least one input device, and at least one output device.”); 
first memory storing instructions (Mann Pg. 12, Col. 9, Ln. 58-66 recites, in part, “Components of the … predictive modeling system 206… can be realized by instructions that upon execution cause one or more computers to carry out the operations described above. Such instructions can comprise, for example, interpreted instructions, … stored in a computer readable medium.” Additionally, Mann Pg. 13, Col. 12, Ln. 43-57 recites, in part, “… "computer-readable medium" refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor, including a machine-readable medium that receives machine instructions as a machine-readable signal.”); 
second server computer comprising one or more second processors (Mann fig. 1 element 112 & Pg. 9, Col. 4, Ln. 4-7 recites “A data center 112 generally is a large numbers of computers…” Data center, 112 (i.e. n server computer where n is a some whole number) Additionally, Mann Pg. 13, Col. 12, Ln. 35-42 recites “These various implementations may include … at least one programmable processor”); 
second memory storing instructions (Mann Pg. 12, Col. 9, Ln. 58-66 recites, in part, “… predictive modeling system 206… can be realized by instructions that upon execution cause one or more computers to carry out the operations described above. Such instructions can comprise, for example, interpreted instructions … stored in a computer readable medium.” Additionally, Mann Pg. 13, Col. 12, Ln. 43-57 recites, in part, “… "computer-readable medium" refers to any computer program product, apparatus and/or device (e.g., … memory…) used to provide machine instructions and/or data to a programmable processor…”); 
third server computer comprising one or more third processors (Mann fig. 1 element 112 & Pg. 12, Col. 9-10, Ln. 58-67 and 1-4 recites, in part, “The components of … the predictive modeling system 206 can be implemented in multiple computers distributed over a network, such as a server farm, in one or more locations...” Additionally, Mann Pg. 13, Col. 12, Ln. 43-57 recites “These computer programs (also known as programs, software, software applications or code) include machine instructions for a programmable processor... "machine-readable medium" "computer-readable medium" refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor, including a machine-readable medium that receives machine instructions as a machine-readable signal.”); 
third memory storing instructions (Mann Pg. 12, Col. 9, Ln. 58-66 recites, in part, “… predictive modeling system 206… can be realized by instructions that upon execution cause one or more computers to carry out the operations described above. Such instructions can comprise, for example, interpreted instructions … stored in a computer readable medium.” Additionally, Mann Pg. 13, Col. 12, Ln. 43-57 recites, in part, “… "computer-readable medium" refers to any computer program product, apparatus and/or device (e.g., … memory…) used to provide machine instructions and/or data to a programmable processor…”).  


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Lin and further in view of Lin '986 and in further view of Lin et al. (US 8868472 B1, hereinafter Lin '472).

Regarding claim 6,
The Mann/Lin/Lin ‘986 Combination teaches the method of claim 5, wherein determining, at the first server computer, that the third output dataset is more accurate than the particular output dataset (Mann Pg. 11, Col. 8, Ln. 9-15 recites, in part, “… each trained model is assigned a score that represents the effectiveness of the trained model… In the example implementation described, the criterion is the accuracy of the trained model and is estimated using a cross-validation score. Based on the scores, a trained predictive model is selected (Step 408)).
However, The Mann/Lin/Lin ‘986 Combination does not explicitly teach wherein determining comprises: storing, at the first server computer, a confidence score threshold value; the particular output dataset and the third output dataset comprising, for each of a plurality of data items in the particular output dataset and the third output dataset, an output confidence score; determining that a number of data items in third output dataset with confidence scores above the confidence score threshold value exceeds a number of data items in the particular output dataset with confidence scores above the confidence score threshold value.
Lin ‘472 teaches storing, at the first server computer, a confidence score threshold value (Lin ‘472 Pg. 11, Col. 5, Ln. 7-9 recites, in part, “Trained predictive models 212 and confidence score models 214 can be stored as model representations in the storage system 216.”); 
the particular output dataset and the third output dataset comprising, for each of a plurality of data items in the particular output dataset and the third output dataset, an output confidence score (Lin ‘472 fig. 1 element 122 & Pg. 9, Col. 1, Ln. 61-63 recites, in part, “… a machine learning system maintains a confidence score predictive model for each trained predictive model.” Lin ‘472 Pg. 10, Col. 4, Ln. 35-38 recites “In addition, the system can provide a confidence score 122 for the prediction 120 using the confidence score predictive model 114. The confidence score 122 indicates the accuracy of the prediction 120.”); 
determining that a number of data items in third output dataset with confidence scores above the confidence score threshold value exceeds a number of data items in the particular output dataset with confidence scores above the confidence score threshold value (Lin ‘472 fig. 4 element 430 & Pg. 12, Col. 7-8, Ln. 63-14 recites, in part, “The generated confidence scores are used to identify weaknesses in the trained predictive model (step 430)... the confidence scores are presented to a user, where the user analyzes the confidence scores and takes appropriate steps needed to increase the accuracy... In alternative implementations, the confidence scores are analyzed by the system, which then determines the appropriate steps for increasing the accuracy... For example, the system can determine the category or feature space for which accuracy is lacking and add new training examples directed to the deficient category or feature space in order to increase accuracy. The process for identifying weaknesses typically involves determining patterns in the confidence scores. For example, if predictions for a particular category or feature space have low confidence scores, then queries directed to that category or feature space will likely receive inaccurate responses. Accordingly, the trained predictive model is weak for that category or feature space.” Determine categories or feature space (i.e. data items) which have low confidence scores and those that have higher confidence scores for increasing accuracy.).
Lin ‘472 and The Mann/Lin/Lin ‘986 Combination are both directed to machine learning. In view of the teachings of Lin ‘472, it would have been obvious to one of ordinary skill in the art to apply the teachings of Lin ‘472 to the Mann/Lin/Lin ‘986 Combination before the effective filing date of the claimed invention in order to use confidence scores to determine reliability of predictions and filter reliable prediction and unreliable predictions made by trained models thereby improving the Mann/Lin/Lin ‘986 Combination by identifying weaknesses in the trained models and making corrective actions (cf. Lin ‘472 Pg. 9, Col. 2, Ln. 53-64, in part, recites “Confidence scores are provided for predictions made by a trained predictive model. In this regard, confidence scores can be used to determine the reliability of predictions made by a predictive model. By virtue of this feature, a machine learning system can be configured to filter reliable predictions from unreliable predictions. Moreover, a confidence score predictive model can be used to identify weaknesses in a trained predictive model. As a result of this identification, the accuracy of a trained predictive model can be improved by taking appropriate steps, such as supplying additional training examples to further train the predictive model.”).

Regarding Claim 15,
Claims 15 is directed to systems configured to perform methods substantially identical to those recited in claim 6. Therefore, the rejection to claim 6 applies equally here.
In addition, Mann discloses the additional limitations of computer system (Mann fig. 1 element 100 & Pg. 9, Col. 3, Ln. 60-63 recites “FIG. 1 is a schematic representation of a system that provides a predictive analytic platform. The system 100 includes multiple client computing systems 104a-c that can communicate with a predictive modeling server system 109.”); 
first server computer comprising one or more first processors (Mann fig. 1 element 110 & Pg. 9, Col. 4, Ln. 2-4 recites “The server system front end 110 is in communication with, or is included within, one or more data centers, represented by the data center 112.” Server system front end, 110 (i.e. first server computer). Additionally, Mann Pg. 13, Col. 12, Ln. 35-42 recites “These various implementations may include implementation in one or more computer programs that are executable and/or interpretable on a programmable system including at least one programmable processor, which may be special or general purpose, coupled to receive data and instructions from, and to transmit data and instructions to, a storage system, at least one input device, and at least one output device.”); 
first memory storing instructions (Mann Pg. 12, Col. 9, Ln. 58-66 recites, in part, “Components of the … predictive modeling system 206… can be realized by instructions that upon execution cause one or more computers to carry out the operations described above. Such instructions can comprise, for example, interpreted instructions, … stored in a computer readable medium.” Additionally, Mann Pg. 13, Col. 12, Ln. 43-57 recites, in part, “… "computer-readable medium" refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor, including a machine-readable medium that receives machine instructions as a machine-readable signal.”); 
second server computer comprising one or more second processors (Mann fig. 1 element 112 & Pg. 9, Col. 4, Ln. 4-7 recites “A data center 112 generally is a large numbers of computers…” Data center, 112 (i.e. n server computer where n is a some whole number) Additionally, Mann Pg. 13, Col. 12, Ln. 35-42 recites “These various implementations may include … at least one programmable processor”); 
second memory storing instructions (Mann Pg. 12, Col. 9, Ln. 58-66 recites, in part, “… predictive modeling system 206… can be realized by instructions that upon execution cause one or more computers to carry out the operations described above. Such instructions can comprise, for example, interpreted instructions … stored in a computer readable medium.” Additionally, Mann Pg. 13, Col. 12, Ln. 43-57 recites, in part, “… "computer-readable medium" refers to any computer program product, apparatus and/or device (e.g., … memory…) used to provide machine instructions and/or data to a programmable processor…”); 
third server computer comprising one or more third processors (Mann fig. 1 element 112 & Pg. 12, Col. 9-10, Ln. 58-67 and 1-4 recites, in part, “The components of … the predictive modeling system 206 can be implemented in multiple computers distributed over a network, such as a server farm, in one or more locations...” Additionally, Mann Pg. 13, Col. 12, Ln. 43-57 recites “These computer programs (also known as programs, software, software applications or code) include machine instructions for a programmable processor... "machine-readable medium" "computer-readable medium" refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor, including a machine-readable medium that receives machine instructions as a machine-readable signal.”); 
third memory storing instructions (Mann Pg. 12, Col. 9, Ln. 58-66 recites, in part, “… predictive modeling system 206… can be realized by instructions that upon execution cause one or more computers to carry out the operations described above. Such instructions can comprise, for example, interpreted instructions … stored in a computer readable medium.” Additionally, Mann Pg. 13, Col. 12, Ln. 43-57 recites, in part, “… "computer-readable medium" refers to any computer program product, apparatus and/or device (e.g., … memory…) used to provide machine instructions and/or data to a programmable processor…”).  


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Lin and further in view of Lin et al. (US 8209271 B1, hereinafter Lin '271).

Regarding claim 8,
The Mann/Lin Combination teaches the method of claim 1, further comprising: 
receiving, at the first server computer, a third input dataset and a request to run a machine learning system with the second input dataset (Mann fig. 1 elements 108a and 108c & Pg. 9, Col. 4 recites, in part, “The server system front end 110 is in communication with … one or more data centers… A data center 112 generally is a large numbers of computers, housed in one or more buildings… The selected trained model executing in the data center 112 receives the prediction request, input data and request for a predictive output, and generates the predictive output 114.” Examiner in view of fig. 1 interprets: the data center 112 receiving the prediction requests to execute models (i.e. requests to run a machine learning system) and input data (i.e. input dataset) to mean the server system front end situated in between having received the requests and input data.); 
sending, from the first server computer to a fourth server computer, the third dataset, a third machine learning training dataset of the one or more machine learning training datasets, and one or more third configuration files for building the machine learning system (Mann fig. 1 elements 110 and 112 & Pg. 9, Col. 4 recites, in part, “The server system front end 110 can receive, store and manage large volumes of data using the data center 112… The selected trained model executing in the data center 112 receives the prediction request, input data and request for a predictive output, and generates the predictive output 114.” Examiner in view of fig. 1 interprets the data center 112 with a large number of computers (i.e. Nth server computer) receiving the input data as the server system front end having sent the input dataset; and uploaded training data, 106a, managed using the data center, 112, as sending machine learning training datasets. Additionally, Lin fig. 2 & Pg. 11, Col. 6, Ln. 16-29 recites, in part, “The servers can communicate with each other and with storage systems (e.g., model representation storage system 214…) at various times using one or more computer networks or other communication means. For example, the servers in the data center 108 can be coupled to an intranet. A computer program can execute on a single server or, alternatively, the program can be organized into components that execute on multiple servers. There can be more than one instance or copy of a given computer program executing on the collection of servers at any given time. Multiple copies of a computer program that implements a model implementation or a model executor, for instance, can be executing at the same time on one or more servers.” Examiner interprets servers communicating with each other and with the model representation storage system, 214, as sending from server to another server configuration files (e.g. third configuration file).); 
sending, from the first server computer to a fifth server computer, the second dataset, the second machine learning training dataset, and the one or more second configuration files (Mann fig. 1 elements 110 and 112 & Pg. 9, Col. 4 recites, in part, “The server system front end 110 can receive, store and manage large volumes of data using the data center 112… The selected trained model executing in the data center 112 receives the prediction request, input data and request for a predictive output, and generates the predictive output 114.” Examiner in view of fig. 1 interprets the data center 112 with a large number of computers (i.e. Nth server computer) receiving the input data as the server system front end having sent the input dataset; and uploaded training data, 106a, managed using the data center, 112, as sending machine learning training datasets. Additionally, Lin fig. 2 & Pg. 11, Col. 6, Ln. 16-29 recites, in part, “The servers can communicate with each other and with storage systems (e.g., model representation storage system 214…) at various times using one or more computer networks or other communication means. For example, the servers in the data center 108 can be coupled to an intranet. A computer program can execute on a single server or, alternatively, the program can be organized into components that execute on multiple servers. There can be more than one instance or copy of a given computer program executing on the collection of servers at any given time. Multiple copies of a computer program that implements a model implementation or a model executor, for instance, can be executing at the same time on one or more servers.” Examiner interprets servers communicating with each other and with the model representation storage system, 214, as sending from server to another server configuration files (e.g. second configuration file).); 
using the fourth server computer, processing the second dataset with a second machine learning system by (Mann fig. 1 elements 110 and 112 & Pg. 9, Col. 4 recites, in part, “The selected trained model executing in the data center 112 receives the prediction request, input data and request for a predictive output, and generates the predictive output 114.”  Selected model (i.e. ML system) executing in the data center (i.e. processing using server computer) with received input data (i.e. dataset)): 
configuring the third machine learning system using the one or more third configuration files (Lin fig. 1 & Pg. 11, Col. 5, Ln. 52-56 recites “A model implementation 114 can be generated or selected directly from the model representation 116 or from the intermediate representation 112. The model implementation 114 is one or more computer programs that execute on one or more servers.” Examiner interprets model implementation generated from the model representation, 116, as configuring the ML system using the configuration file; and the execution performed on one or more servers in a data warehouse, 108, with hundreds of servers as by some second server computer); 
training the third machine learning system using the third machine learning training dataset (Mann Pg. 9, Col. 4 recites, in part, “One or more computers in the data center 112 can run software that uses the training data to estimate the effectiveness of multiple types of predictive models and make a selection of a trained predictive model to be used for data received from the particular client computing system 104a. The selected model can be trained and the trained model made available...” Examiner interprets using training data to train model as training the ML system with training dataset.); 
using the third dataset as input into the third machine learning system, computing a third output dataset (Mann fig. 1 elements 110 and 112 & Pg. 9, Col. 4 recites, in part, “The selected trained model executing in the data center 112 receives the prediction request, input data and request for a predictive output, and generates the predictive output 114.” Generating the predictive output, 114 (i.e. computing an output dataset)); 
sending the third output dataset to the first server computer (Mann fig. 1 element 110 and 112 & Pg. 9, Col. 4 recites, in part, “The predictive output 114 can be provided to the client computing system 104a, for example, over the network 102.” Examiner in view of fig. 1 interprets the output provided to the client over the network as having been sent through the server system front end (i.e. sending to the first server computer)); 
while the fourth server computer is processing the third dataset, using the fifth server computer, processing the third dataset with the third machine learning system by (Mann Pg. 10-11, Col. 6-7, Ln. 64-10 recites, in part, “For a given training function, multiple different hyper-parameter configurations can be applied to the training function, again generating multiple different trained predictive models… Additionally, a predictive model can be trained with different features, again generating different trained models. The selection of features, i.e., feature induction, can occur during multiple iterations of computing the training function over the training data. For example, feature conjunction can be estimated in a forward stepwise fashion in a parallel distributed way enabled by the computing capacity of the predictive modeling server system, i.e., the data center.”): 
configuring the third machine learning system using the one or more third configuration files (Lin fig. 1 & Pg. 11, Col. 5, Ln. 52-56 recites “A model implementation 114 can be generated or selected directly from the model representation 116 or from the intermediate representation 112. The model implementation 114 is one or more computer programs that execute on one or more servers.” Examiner interprets model implementation generated from the model representation, 116, as configuring the ML system using the configuration file; and the execution performed on one or more servers in a data warehouse, 108, with hundreds of servers as by some second server computer); 
training the third machine learning system using the third machine learning training dataset (Mann Pg. 9, Col. 4 recites, in part, “One or more computers in the data center 112 can run software that uses the training data to estimate the effectiveness of multiple types of predictive models and make a selection of a trained predictive model to be used for data received from the particular client computing system 104a. The selected model can be trained and the trained model made available...” Examiner interprets using training data to train model as training the ML system with training dataset.); 
using the third dataset as input into the third machine learning system, computing a third output dataset (Mann fig. 1 elements 110 and 112 & Pg. 9, Col. 4 recites, in part, “The selected trained model executing in the data center 112 receives the prediction request, input data and request for a predictive output, and generates the predictive output 114.” Generating the predictive output, 114 (i.e. computing an output dataset)); 
sending the third output dataset to the first server computer (Mann fig. 1 element 110 and 112 & Pg. 9, Col. 4 recites, in part, “The predictive output 114 can be provided to the client computing system 104a, for example, over the network 102.” Examiner in view of fig. 1 interprets the output provided to the client over the network as having been sent through the server system front end (i.e. sending to the first server computer)).
However, The Mann/Lin Combination does not explicitly teach a first subset of the third dataset; a second subset of the second dataset; processing the first subset of the second dataset; using the first subset of the third dataset as input; while processing the first subset, processing the second subset of the third dataset; using the second subset of the third dataset as input.
Lin ‘271 teaches a first subset of the third dataset (Lin ‘271 fig. 1 elements 126a-n and Pg. 7, Col. 3, Ln. 19-26 recites, “FIG. 1 illustrates a predictive model training system 100. The elements of the system 100 can comprise data processing apparatus in one or more geographic locations. The system 100 comprises a data distribution node 102 which is one or more data processing apparatus programmed with computer instructions for dividing a large predictive model training dataset 104 into smaller chunks 126a-n.” Examiner interprets partitioning of dataset into chunks as having subsets like a first subset);
a second subset of the second dataset (Lin ‘271 fig. 1 elements 126a-n and Pg. 7, Col. 3, Ln. 19-26 recites, in part, “FIG. 1 illustrates a predictive model training system 100... The system 100 comprises a data distribution node 102 which is one or more data processing apparatus programmed with computer instructions for dividing a large predictive model training dataset 104 into smaller chunks 126a-n.” Examiner interprets partitioning of dataset into chunks as having subsets like a second subset); 
processing the first subset of the second dataset (Lin ‘271 fig. 1 and Pg. 7, Col. 3, Ln. 29-33 recites “The data distribution node 102 distributes the chunks 126a-n to learners 106, 108, 110 and 112 which are individual data processing apparatus that are programmed with computer instructions for processing the chunks.” Processing of chunks from dataset (i.e. processing subset)); 
using the first subset of the third dataset as input (Lin ‘271 fig. 1 and Pg. 7, Col. 3, Ln. 37-38 recites “Each learner uses its chunks to train its own predictive model.” Using its chunks of data to train (i.e. using subset as input)); 
while processing the first subset, processing the second subset of the third dataset (Lin ‘271 fig. 1 & Pg. 7, Col. 3, Ln. 29-37 recites “The data distribution node 102 distributes the chunks 126a-n to learners 106, 108, 110 and 112 which are individual data processing apparatus that are programmed with computer instructions for processing the chunks. For example, learner 106 is responsible for processing chunks 126a-126b, learner 108 is responsible for processing chunks 126c-d, learner 110 is responsible for processing chunks 126e-f, and learner 112 is responsible for processing chunks 126g-h.” Examiner interprets each learner processing its own chunks (i.e. subsets) of data in a parallel fashion as depicted in fig. 1.); 
using the second subset of the third dataset as input (Lin ‘271 fig. 1 and Pg. 7, Col. 3, Ln. 37-38 recites “Each learner uses its chunks to train its own predictive model.” Using its chunks of data to train (i.e. using subset as input)).
Lin ‘271 and The Mann/Lin Combination are both directed to machine learning. In view of the teachings of Lin ‘271, it would have been obvious to one of ordinary skill in the art to apply the teachings of Lin ‘271to Mann as modified by Lin before the effective filing date of the claimed invention in order to parallelize the training of large data sets by splitting them into chunks and using a number of computing devices thereby reducing the training time and improving the Mann/Lin Combination (cf. Lin ‘271 Pg. 6, Col. 1-2, Ln. 57-67 & 1-3, in part, recites “Predictive models can be trained on datasets that are too large to fit in a computer's memory. A number of computing devices can train individual predictive models in parallel with other computing devices. Parameters describing the individual predictive models can be combined into a final predictive model. Fewer computing devices can be used to train a predictive model since each computing device does not necessarily need to use all of the examples in each dataset chunk it receives for training A given computing device monitors the learning curve of its individual predictive model in order to reduce the number of training examples needed to train the model. This allows the computing device to potentially process more training data in a shorter amount of time.”).

Regarding Claim 17,
Claims 17 is directed to systems configured to perform methods substantially identical to those recited in claim 8. Therefore, the rejection to claim 8 applies equally here.
In addition, Mann discloses the additional limitations of computer system (Mann fig. 1 element 100 & Pg. 9, Col. 3, Ln. 60-63 recites “FIG. 1 is a schematic representation of a system that provides a predictive analytic platform. The system 100 includes multiple client computing systems 104a-c that can communicate with a predictive modeling server system 109.”); 
first server computer comprising one or more first processors (Mann fig. 1 element 110 & Pg. 9, Col. 4, Ln. 2-4 recites “The server system front end 110 is in communication with, or is included within, one or more data centers, represented by the data center 112.” Server system front end, 110 (i.e. first server computer). Additionally, Mann Pg. 13, Col. 12, Ln. 35-42 recites “These various implementations may include implementation in one or more computer programs that are executable and/or interpretable on a programmable system including at least one programmable processor, which may be special or general purpose, coupled to receive data and instructions from, and to transmit data and instructions to, a storage system, at least one input device, and at least one output device.”); 
first memory storing instructions (Mann Pg. 12, Col. 9, Ln. 58-66 recites, in part, “Components of the … predictive modeling system 206… can be realized by instructions that upon execution cause one or more computers to carry out the operations described above. Such instructions can comprise, for example, interpreted instructions, … stored in a computer readable medium.” Additionally, Mann Pg. 13, Col. 12, Ln. 43-57 recites, in part, “… "computer-readable medium" refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor, including a machine-readable medium that receives machine instructions as a machine-readable signal.”); 
second server computer comprising one or more second processors (Mann fig. 1 element 112 & Pg. 9, Col. 4, Ln. 4-7 recites “A data center 112 generally is a large numbers of computers…” Data center, 112 (i.e. n server computer where n is a some whole number) Additionally, Mann Pg. 13, Col. 12, Ln. 35-42 recites “These various implementations may include … at least one programmable processor”); 
second memory storing instructions (Mann Pg. 12, Col. 9, Ln. 58-66 recites, in part, “… predictive modeling system 206… can be realized by instructions that upon execution cause one or more computers to carry out the operations described above. Such instructions can comprise, for example, interpreted instructions … stored in a computer readable medium.” Additionally, Mann Pg. 13, Col. 12, Ln. 43-57 recites, in part, “… "computer-readable medium" refers to any computer program product, apparatus and/or device (e.g., … memory…) used to provide machine instructions and/or data to a programmable processor…”); 
third server computer comprising one or more third processors (Mann fig. 1 element 112 & Pg. 12, Col. 9-10, Ln. 58-67 and 1-4 recites, in part, “The components of … the predictive modeling system 206 can be implemented in multiple computers distributed over a network, such as a server farm, in one or more locations...” Additionally, Mann Pg. 13, Col. 12, Ln. 43-57 recites “These computer programs (also known as programs, software, software applications or code) include machine instructions for a programmable processor... "machine-readable medium" "computer-readable medium" refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor, including a machine-readable medium that receives machine instructions as a machine-readable signal.”); 
third memory storing instructions (Mann Pg. 12, Col. 9, Ln. 58-66 recites, in part, “… predictive modeling system 206… can be realized by instructions that upon execution cause one or more computers to carry out the operations described above. Such instructions can comprise, for example, interpreted instructions … stored in a computer readable medium.” Additionally, Mann Pg. 13, Col. 12, Ln. 43-57 recites, in part, “… "computer-readable medium" refers to any computer program product, apparatus and/or device (e.g., … memory…) used to provide machine instructions and/or data to a programmable processor…”).  
fourth server computer comprising one or more fourth processors (Mann fig. 1 element 112 & Pg. 9, Col. 4, Ln. 4-7 recites “A data center 112 generally is a large numbers of computers…” Data center, 112 (i.e. n server computer where n is a some whole number) Additionally, Mann Pg. 13, Col. 12, Ln. 35-42 recites “These various implementations may include … at least one programmable processor”); 
fourth memory storing instructions (Mann Pg. 12, Col. 9, Ln. 58-66 recites, in part, “… predictive modeling system 206… can be realized by instructions that upon execution cause one or more computers to carry out the operations described above. Such instructions can comprise, for example, interpreted instructions … stored in a computer readable medium.” Additionally, Mann Pg. 13, Col. 12, Ln. 43-57 recites, in part, “… "computer-readable medium" refers to any computer program product, apparatus and/or device (e.g., … memory…) used to provide machine instructions and/or data to a programmable processor…”); 
fifth server computer comprising one or more fifth processors (Mann fig. 1 element 112 & Pg. 9, Col. 4, Ln. 4-7 recites “A data center 112 generally is a large numbers of computers…” Data center, 112 (i.e. n server computer where n is a some whole number) Additionally, Mann Pg. 13, Col. 12, Ln. 35-42 recites “These various implementations may include … at least one programmable processor”); 
fifth memory storing instructions (Mann Pg. 12, Col. 9, Ln. 58-66 recites, in part, “… predictive modeling system 206… can be realized by instructions that upon execution cause one or more computers to carry out the operations described above. Such instructions can comprise, for example, interpreted instructions … stored in a computer readable medium.” Additionally, Mann Pg. 13, Col. 12, Ln. 43-57 recites, in part, “… "computer-readable medium" refers to any computer program product, apparatus and/or device (e.g., … memory…) used to provide machine instructions and/or data to a programmable processor…”); 

























Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US-20150379429-A1) teaches a customizable machine learning service (MLS) designed to support large numbers of users and a wide variety of algorithms and problem sizes, particularly the interactive interface.
Dirac et al. (US-20150379424-A1) teaches a customizable machine learning service (MLS) designed to support large numbers of users and a wide variety of algorithms and problem sizes, particularly processing requests.
Siebel et al. (US-20170006135-A1) teaches big data analytics, data integration, processing, machine learning, and more particularly relates to an enterprise Internet-of-Things (IoT) application development platform.
Shoemaker et al. (US-10817791-B1) teaches data processing, a machine learning application, and confidence thresholds.
Lin et al. (US-8229864-B1) teaches predictive models and application software.
Lin et al. (US-8209274-B1) teaches importation and use of predictive models based on factors.
Liu et al. (US-9697474-B2) teaches a machine learning system and a multi-class classification system that can determine if an event or object belongs to a set of classes based on the features that can describe the entity.
Ross et al. (US-20180232663-A1) teaches machine learning and processes to minimize memory and processor consumption in creating machine learning models.
Bunch et al. (US-20180308010-A1) teaches a machine learning system and transforming configuration requests and optimization inputs.
Zeiler et al. (US-20180089592-A1) teaches facilitating artificial intelligence model and data collection/development, including collection/development of models and data via a service platform, generation of a machine-learning-incorporated software application via user-selectable/connectable model representations of an interactive user interface.
Zeiler et al. (US-20180089591-A1) teaches facilitating artificial intelligence model and data collection/development, including collection/development of models and data via a service platform, generation of a machine-learning-incorporated software application via user-selectable/connectable model representations of an interactive user interface.
Ando et al. (US-20180349757-A1) teaches a mechanism for improving the efficiency of development operations for machine learning.
Aminzadeh et al. (US-20160055426-A1) teaches generation and use of customizable machine learning models.
Arngren et al. (US-20190370613-A1) teaches machine learning on mobile devices.
Zhang et al. (US-20170185921-A1) teaches a system and a method for deploying customized machine learning services to enterprise computing environments.
Cruz Mota et al. (US-20150193695-A1) teaches computer networks, and, more particularly, to the use of learning machines within computer networks.
Szeto et al. (US-20180018590-A1) teaches distributed machine learning technologies.
Chen et al. (US-20190012210-A1) teaches data transmission, data networks, server farms, and cloud network for data processing.
Dirac et al. (US-20150379423-A1) teaches a machine learning service and feature processing.
Xia et al. (US-10810491-B1) teaches a machine learning service and visualization of models.
Hotchkies et al. (US-10311371-B1) teaches a machine learning service and content delivery.
Hunter et al. (US-6449603-B1) teaches artificial intelligence and machine learning. More particularly, it teaches a system and method for combining learning agents that derive prediction methods from a training set of data, such as neural networks, genetic algorithms and decision trees, so as to produce a more accurate prediction method.
Breckenridge (US-9342798-B2) teaches a dynamic predictive model training service where data may be provided and the training of multiple models occurs on a separate server system to be stored and shared for prediction requests.
Roy et al. (US-10354201-B1) teaches a machine learning service and scalable clustering.
Phillipps et al. (US-20140195466-A1) teaches machine learning for data management.
Dirac et al. (US-20150379072-A1) teaches a machine learning service and input processing.
Bendre et al. (US-20180322415-A1) teaches a cloud-based network system that provides a remote ML arrangement, which can be shared among various enterprise networks. The remote ML arrangement can securely generate ML model(s) and prediction(s) that are based on given enterprise's data and are accessible only to client devices on the given enterprise's network.
Rendle et al. ("Robust Large-Scale Machine Learning in the Cloud", 2016 AUG 13-17) teaches distributed machine learning, cloud computing and scaling using thousands of cores.
Abadi et al. ("TensorFlow: Large-Scale Machine Learning on Heterogeneous Distributed Systems", 2016 MAR 16) teaches TensorFlow providing examples of its use with a flexible data flow-based programming model, as well as single machine and distributed implementations of the programming model.
Abidi et al. ("TensorFlow: A System for Large-Scale Machine Learning", 2016 NOV 2-4) teaches large distributed servers and computational throughput and aggregate model with respect to TensorFlow.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON W CHEUNG whose telephone number is (571)272-9930.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LWC/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124